IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Obimak Enterprise,                :
                  Petitioner      :
                                  : No. 1294 C.D. 2017
            v.                    :
                                  :
Department of Health,             :
                 Respondent       :


                                 ORDER


            AND NOW, this 29th day of January, 2019, it is ORDERED that the
above-captioned opinion filed December 6, 2018, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                  ________________________________
                                  PATRICIA A. McCULLOUGH, Judge